DETAILED ACTION

1.      Applicants’  amendments and remarks filed 9/12/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
 
INFORMATION DISCLOSURE STATEMENT
2.       No new Information Disclosure Statement has been submitted for review.  

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS
Claim Rejections - 35 USC § 103
4.	The following rejections have been modified to address the amendments that the amide represents 0.5-15 % of the mass of the composition and the composition is free of wax or comprises wax in less than 5 % by mass. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 10, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abdo et al. (WO 2016039771).
Independent claim 1 recites a cosmetic skin or lip or makeup composition in the form of a water in oil emulsion comprising a fatty phase, a surfactant, and water, wherein  said fatty phase comprises at least one amide of glutamic acid or of aspartic acid and at least one alkyl vinyl copolymer, said at least one amide comprises at least one alkyol group having 6 to 14 carbon atoms, said at least one amide represents from 0.5 % and 15 % by mass of the mass of the compositions, said at least one alkyl vinyl copolymer comprises at least one alkyl substituent comprising 10 to 30 carbon atoms, and said composition is free from wax or comprises wax in an amount of less than 5 % by mass. 
Abdo et al. (WO 2016039771) (hereinafter Ado et al.) teach topical hair care (i.e., cosmetic mascaras) water in oil (i.e. water in silicone oil) emulsions comprising dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide (amides of glutamic acid) in amounts from 0.001-10% by weight, an alkylated vinyl copolymer comprising at least one alkyl substituent from 10-30 carbons (i.e. VP/hexadecane copolymer) and a surfactant such as steric acid, see abstract, example 8, compositions A-B and paragraph [090]. The amounts of 0.001-10 % by weight overlap with the instant claims of 0.5-15 % by weight. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The composition comprises a fatty phase (i.e. oils and waxes), water and surfactants (emulsifiers), see example 8. Abdo et al. disclose water in silicone oil which meets the claim but also states other oil emulsions such as water-in-oil emulsions that are not specific to silicone may be the emulsion (para 0049). Water in silicone (oils) of the Examples meet the claimed water in oil. The gellants (dibutyl lauryl glutamide and/or dibutyl ethylhexanoyl glutamide), when present, will typically be present in an amount sufficient to stabilize or to structure the composition. The gellants will typically be present in an amount from about 0.001 to about 5%,  (para 030-034). VP/Hexadecene copolymer has molecular formula C22H41NO and the following structure: 

    PNG
    media_image1.png
    190
    528
    media_image1.png
    Greyscale


While mascaras meet the limitation of makeup compositions, regarding the skin or lip care composition, this recitation is an intended use of the composition and does not impart any additional structure to the claim. The composition is in the form of a water in oil emulsion which is capable of being applied and used in other cosmetics. A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. In the instant case the intended use of the preamble dose not impart a structural difference. With regards to claim 4, the method in which the copolymer is obtained is regarded as a process limitation and is given little patentable weight to a product. Nonetheless Abdo et al. disclose Vinylpyrrolidone (VP/hexadecane copolymers) ( Example 8-A and B in Table 12). VP/hexadecane copolymer is present in the octyldodecanol at 3.33 %. While claim 12 imparts some structure such as lipstick, it is noted that cosmetics such as foundations do not imply an additional structure. It is not clear if the foundation or the blush are in “stick form” or just the lipstick. Nonetheless, Mascaras are in forms of a sticks. Abdo et al. disclose it should be noted that although reference is made throughout to mascara compositions, the inventive compositions and methods are applicable to any kind of cosmetic composition, including, for example, lipstick, lip color, lip gloss, nail polish, foundation, eye liner, and the like, as well as to any suitable personal care product, such as day creams or lotions, night creams or lotions, sunscreen lotions, sunscreen creams, sunscreen sprays or oils and other SPF products, moisturizers, salves, ointments, gels, body milks, artificial tanning compositions, facial masks, depilatories, shampoos, conditioners, hair masks, and the like (para 091). Abdo disclose formulations that contain no wax (see table 12). While the formulations containing the wax are less moldable, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." The compositions may comprise a wax component (para 004) and the wax component can be from 1-30 % (para 004). While it is not taught “less than 5 % the wax component overlaps with 1-4% as the wax component can be as low as 1 %. Furthermore, if the composition contains a wax component it may be from 1-5 % ( para 027). Abdo discloses that most mascaras contain waxes (para 002) however waxes have undesirable properties when used in a mascara compositions (para 003). Thus, discloses disadvantages of using waxes.

    PNG
    media_image2.png
    198
    610
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    440
    756
    media_image3.png
    Greyscale


The water of Table 12 is from 50 % composition A however, Table 4 para 0108-0109 disclose Acrylates/dimethicone copolymers ( film formers) at 1.6 with dibutyl lauryl glutamide at 3.3 and the water phase has water at 36.9 %, thus the water phase can be adjusted such that overlapping amounts are present as the invention even contemplates having anhydrous formulations as well.  While part A, Example 8 discloses waxes higher than 5 % wax,  Abdo et al. disclose the wax component may be present between 1 to 40 % by weight of the composition (para 027). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)Tables 3-4 do not require any wax and disclose “film former” in combination with glutamide based gellant. Abdo et al. disclose dibutyl lauroyl glutamide and dibutyl ethylhexanoyl glutamide (amides of glutamic acid) which may be present in amounts from 0.001-10% by weight which overlap with the instant claims. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations in overlapping amounts to arrive at the cosmetic skin or lip care composition in the form of a water-in-oil emulsion comprising a fatty phase of at least one amide of glutamic acid, at least one alky vinyl copolymer, where the at least one amide comprises at least one alkoyl group having 6-14 carbon atoms, where the at least one amide is from 0.5-15 % by mass the composition, the at least one alkyl vinyl copolymer comprises at least one alkyl substituent comprising 10 to 30 carbon atoms said composition free of wax or comprises wax in amounts less than 5 % by mass  and  compositions as claimed yielding no more than one would expect such an arrangement.


5.	Claims 1 and 7-9 are  rejected under 35 U.S.C. 103 as being unpatentable Abdo et al. (WO 2016039771) as applied to claims 1-2, 4-6, 10, 12 and 15-17 above, and further in view of Viala et al. (US Patent 10,045,930).
Abdo et al. has been discussed supra. Abdo et al. disclose the oil (e.g., a hydrocarbon, including C6-30 fatty alcohols and branched fatty alcohols such as octyldodecanol) may be capable of forming a gel with the oil phase gellant, and may be present in an about between about 0.5% and about 20% .
 Abdo et al. disclose the oils are capable of forming a film with an oil phase gallant and that hydrocarbon oils may be used and the oil-containing phase may be a mixture of singular oil or mixtures of different oils (para 051-053). The ratio of oils as recited by the claims is not explicitly taught however, Viala et al. (US Patent 10,045,930) (hereinafter Viala et al.) disclose cosmetic compositions in the  form of a mascara, lipstick or  lip gloss. Oils are present such as octyldodecanol at 5 % as well as hydrogenated polyisobutene at 3 % (thus a ratio within the claimed of 1/3 to 3/1) (see part f-col. 28 and col. 1 lines 13-28).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Viala et al. disclose oils can be used in the W/O emulsions and that if present, the fatty phase of the composition comprises at least one non-volatile oil (col 17, lines 47-55).  The fatty phase of the composition can in addition also comprise volatile oils and waxes. The O/W composition comprises advantageously 0 to 45% by weight of oils. Thus, the oils can be adjusted and present anywhere within the range of 0-40 %. Polar oils include those that are for example hydrocarbon oils (bottom of col. 17). The polar oils can be esters with chain length from 3 to 30 carbon atoms (top col. 18). These include alcohols of chain length 3 to 30 carbon atoms. Viala et al. disclose the volatile oil can be present in an amount of from 0 to 25% by weight, based on the total weight of the emulsion, preferably 0 to 20% by weight and even more preferably 0 to 15% by weight.
Abdo et al. disclose “It should be noted that although reference is made throughout to mascara compositions, the inventive compositions and methods are applicable to any kind of cosmetic composition, including, for example, lipstick, lip color, lip gloss, nail polish, foundation, eye liner, and the like, as well as to any suitable personal care product, such as day creams or lotions, night creams or lotions, sunscreen lotions, sunscreen creams, sunscreen sprays or oils and other SPF products, moisturizers, salves, ointments, gels, body milks, artificial tanning compositions, facial masks, depilatories, shampoos, conditioners, hair masks, and the like” (para 091). Thus, although the compositions of the Examples are to a mascara, Abdo et al. recognizes for use in lipsticks as well. Abdo et al. also discloses the same oil (octyldodecanol) as well as  oils that are capable of forming a film with an oil phase gellant may be present in an amount between about 0.5% and about 20% (para 052-053 and 090). The composition according to the invention can also comprise a volatile oil which is selected from the group of volatile hydrocarbon oils, siliconized oils or fluorinated oils. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the oils as disclosed in Viala at the amounts and ratios as in Viala  in the compositions of Abdo in order to solubilize the amino acid gellants (para 052-Abdo) as well as forming a film with an oil phase gallant (para 053-Abdo). 
RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
	Applicants argue that they have unexpectedly found that the use of at least two amides selected from dibutyl lauroyl glutamide and dibutyl ethylhexanoyl in an amount ranging from 0.8-8 % by mass of the mass of the composition, in combination the alkyl vinyl copolymers selected from the group consisting of acrylates/dimethicone methacrylate copolymer, acrylates/behenyl acrylate/dimethicone methacrylate copolymer, acrylates/stearyl acrylate/dimethicone methacrylate copolymer, C10-C30 alkyl acrylate, vinylpyrrolidone/eicosense copolymer, VP/hexadecane copolymer and triacontanyl vinyl pyrrolidone where the composition is free or wax or comprises wax in amounts of less than 5 % leads to more consistency of the cosmetic composition. The cosmetic composition have properties such as high lubriciousness and easy applicability in a single pass, with the freshness and sensorial qualities of an emulsion and without the drawbacks caused by the waxes. Applicants point to Example 2 which shows that the composition of claim 1 can lead to a fresher feel and more lubriciousness than those of the comparative example. Further advantageous properties are show by Example 3. Applicants argue that the table in Example 1 shows that the composition of the lipstick in accordance with claim 1 includes 2.1 % by weight of amide of glutamic acid (0.8 % wt of dibutyl ethylhexanoyl glutamide and 1.3 wt % of dibutyl lauroyl glutamide and thus is fully representative of the claimed range. 
In response, the Examiner thanks Applicants for amending the claims closer to the scope of the unexpected results however, it is noted that the claims are still regarded as not being commensurate in scope with the unexpected results. The claims as currently amended recite the composition contains at least two amides which represent between 0.8 and 8 % by mass of the composition. This recites that the combined amides can be 0.8 wt % which is not what the Example 1 shows. The combined amount of amide is 1.3 wt % and is not a showing of the two amides being at 0.8 wt %. Additionally, claim 1 recites at least one alkyl vinyl copolymer which is selected from the recited group inclusive of VP/Eicosense copolymer and acrylates/ stearyl acrylate/dimethicone methacrylate copolymer however, Example 1 requires more than one as both are present and claim 1 implies only use of one alkyl acrylate copolymer as well as in any amounts. The eyeliner on page 10 of the specification does recite one alkyl vinyl copolymer triacontanyl PVP at 10 % without any indication of other amounts as well as example 2 which recites acrylates/stearyl acrylate/dimethicone methacrylate copolymer at 20 %.
 It is maintained that the composition of Examples 1, 2 and 3 are not commensurate in scope with the claims. 
The Examiner maintains the previous arguments regarding the unexpected results and Abdo. 
Applicants argue that Abdo does not disclose a composition that includes an amide or mixture of amides representing from 0.5-15 % by mass of the composition, an amount of wax of less than 5 % by mass in accordance with claim 1. Applicants state that Example 8 compares the moldability and that none correspond to a composition that includes an amide or mixture of amides comprising between 0.5-15 % by mass of the composition and the amount of waxes of less than 5 %. Sample B is close to the claimed composition but has the worst performance. 
	In response, this argument is not found persuasive because Abdo discloses that its compositions can contain amides representing from  0.001-10 % by weight overlap with the instant claims of 0.5-15 % by weight (para 090 and 034). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Abdo disclose formulations with no wax (Table 12-B) and although it was not preferred, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Abdo discloses that most mascaras contain waxes (para 002) however waxes have undesirable properties when used in a mascara compositions (para 003). Thus, discloses disadvantages of using waxes. Abdo et al. does disclose a wax component may be present and from 1-5 % (para 027). This is a range that overlaps with less than 5 %. 
CORRESPONDENCE
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615